By the Court, Sanderson, J., on petition for rehearing:
It does not follow that points have been overlooked because they are not specially mentioned. What we said as to Whitford’s vote is also applicable to Fattar’s. ¡Neither was on the poll list. ¡Neither, therefore, was entitled to vote. It is so expressly provided in the twenty-ninth section of the *277Registry Act. Having said this as to Whitford’s vote, there would seem to have heen no special occasion for repeating it as to Fattar’s. The fact that Fattar’s name was first entered on the poll list and then afterwards erased hy the Board of Registration, can make no difference. The result is the same. His name was not on the poll list on the day of the election, and therefore he was not entitled to vote. Hnder the twenty-fourth section, the Board of Registration, at their final meeting, commenced on the third day next preceding the election, are expressly required to revise the poll list and to erase the names of all persons not then actually residing in the district, or who are not qualified electors, or are not for any reason entitled to remain enrolled. This the Board did in Fattar’s case, and the result was the same as if he had never been enrolled.
The Court did not err in allowing the respondent’s amendments to the appellant’s statement on appeal. The respondent has a right to show that the errors complained of by the appellant were without prejudice. To do that, if necessary, he may show that votes in his own favor were erroneously rejected by the Court below. Any other rule in this class of cases would render them interminable, whereas these actions are intended to he summary and to be brought to a final conclusion as soon" as possible. To that end the whole case should be brought here on appeal, so that it may be finally settled without further litigation, if it can he done. Hot only the interests of the parties, hut those of the people, who are also concerned in this class of cases, demand this practice.
Rehearing denied.
Mr. Justice Rhodes expressed no opinion on rehearing.